SUAREZ, J.
Michael J. Neimand, for United Automobile Insurance Company.
Pablo Antonelli seeks to reverse a final summary judgment in favor of United Automobile Insurance Company (“UA”). We affirm in part and reverse in part.
We affirm that part of the final judgment finding no coverage for any bodily injury claims arising out of the accident in question pursuant to the unambiguous named driver exclusion provision agreed to by Mr. Antonelli at the time he obtained the commercial vehicle insurance policy. At the time of the accident, the commercial vehicle was being driven by Osvaldo M. De Domingo, who had not been added as a driver after the policy was obtained. Therefore, pursuant to the named driver exclusion, the policy does not provide bodily injury coverage for any claims due to the accident. We reverse, however, that portion of the final judgment finding no personal injury protection (“PIP”) or property damage coverage under the policy at issue because, as UA correctly points out, those particular coverages are statutorily mandated. § 627.736, Fla. Stat. (2013); § 324.022, Fla. Stat. (2013); see United Auto. Ins. Co. v. Reece, 4 So.3d 80 (Fla. 3d DCA 2009).
Affirmed in part and reversed in part.